Citation Nr: 0946337	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of post operative right shoulder dislocation.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of post operative left shoulder reconstruction, 
with avulsions of the glenoid.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of right knee injury with laxity of the lateral 
collateral ligament.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to 
January 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2006 rating decision in which the RO denied 
the Veteran's claims of a rating in excess of 10 percent for 
residuals post operative left shoulder reconstruction with 
avulsions of the glenoid; 10 percent for residuals of post 
operative right shoulder dislocation; and 10 percent for 
residuals of right knee injury with laxity of the lateral 
collateral ligament.  In August 2007, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in December 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2008.

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

During the August 2009 Board hearing, the Veteran asserted 
that his service-connected disabilities of the shoulders and 
right knee have worsened and warrant higher ratings.  He 
testified that the symptoms associated with his service-
connected shoulders include repeated dislocations, and the 
symptoms associated with his service-connected right knee 
include instability.  

To ensure that the record reflects the current severity of 
the Veteran's disabilities and in light of the Veteran's 
contentions of increased and additional symptomatology, the 
Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the service-connected 
disabilities under consideration.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
contemporaneous).  During the August 2009 hearing, the 
Veteran indicated his willingness to report to a VA 
examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic (joints) examination, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, shall result in denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should specifically  request that the Veteran submit a 
signed waiver to enable it to obtain records from his private 
physician, referenced during the Board hearing (see 
Transcript, page 16)), or submit the records, himself.  

or submit the evidence himself, as the Veteran After 
providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a letter 
requesting that he provide sufficient information, 
and if necessary, authorization to enable it to 
obtain any additional evidence pertinent to the 
claims on appeal that is not currently of record.  
The RO should specifically request that the Veteran 
submit a signed waiver to enable it to obtain records 
from his private physician, referenced during the 
Board hearing, or submit the records, himself.  

This includes records from the private 
physician referenced by the Veteran during 
his Board hearing.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic (joints) 
examination, by an appropriate physician, 
at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

For each shoulder and knee, the physician 
should conduct range of motion testing, 
expressed in degrees. The physician should 
indicate whether, on examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, after having considered the 
Veteran's medical history and assertions, 
the physician should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the physician 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The physician should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the right knee or 
recurrent dislocation of the shoulders.  

If instability of the knee is present, the 
physician should, based on the examination 
results and the Veteran's documented 
medical history and assertions, assess 
whether such instability is slight, 
moderate or severe.  

If recurrent dislocations are present for 
either shoulder, the physician should 
determine whether there are frequent 
episodes with guarding of all arm 
movements or infrequent episodes with 
guarding of movement only at the shoulder 
level.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the Veteran fails to report to 
the scheduled examination, in adjudicating 
each claim for increase, the RO should 
apply the provisions of 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


